Exhibit 10.4
AMENDMENT NO. 2 TO SEPARATION AGREEMENT
     This Amendment No. 2 to Separation Agreement is made this 28th day of
December by and between Mark Clayman (the “Employee”) and NaviSite, Inc. (the
“Company”).
     WHEREAS, the Employee and the Company are parties to a Separation Agreement
dated April 3, 2006, as amended by that certain Amendment No.1 to Separation
Agreement dated as of December 7, 2008 (the “Separation Agreement”);
     WHEREAS, the Employee and the Company desire to amend the Separation
Agreement as set forth herein;
     WHEREAS, capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the Separation Agreement.
     Now, therefore, for good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

  1.   Section 1(a) of the Separation Agreement is hereby amended as follows to
add the following Section 1(a)(h):

“(h) “Release” shall mean a waiver and release (including confidentiality and
non-disparagement provisions), based on the Company’s standard form, of any and
all claims you may have against the Company and its parents, subsidiaries,
affiliates, predecessors and successors, as well as each of their past, present
and future stockholders, directors, officers, employees, consultants,
representatives, attorneys, insurers, agents, assigns, any other legal entity
describing the organizations or through which any of them conducts business, and
their employee benefits plans and trustees, fiduciaries, and administrators of
those plans.”

  2.   Section 1(e)(iii) of the Separation Agreement is hereby amended and
restated in its entirety to read as follows:         “(iii) Reserved;”     3.  
Section 1(e)(iv) of the Separation Agreement is hereby amended and restated in
its entirety to read as follows:         “(iv) Reserved;”     4.  
Section 1(e)(vii) of the Separation Agreement is hereby amended and restated in
its entirety to read as follows:         “(vii) Notwithstanding anything to the
contrary above, in order to establish “Good Reason” for a termination, (i) you
must provide notice to the Company of the existence of the condition giving rise
to the “Good Reason” within ninety (90) days following the initial existence of
the condition and (ii) the Company has thirty (30) days following

 



--------------------------------------------------------------------------------



 



      receipt of such notice to remedy such condition (the “Remedy Period”).
Further, you must actually terminate your employment for Good Reason within ten
(10) days following expiration of the Remedy Period to qualify as termination of
employment with the Company by you for Good Reason.”     5.   Section 2(c) of
the Separation Agreement is hereby amended and restated in its entirety to read
as follows:

“The “Date of Termination” shall mean (i) if your employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
you shall not have returned to the full-time performance of your duties during
such thirty (30) day period), and (ii) if your employment is terminated by the
Company for Cause or other than for Cause, by you for Good Reason or for any
other reason (other than Disability), the date specified in the Notice of
Termination; provided that if termination is for “Good Reason”, such date must
comply with the timing provisions set forth in the definition of Good Reason in
Section 1(e).

  6.   Section 3(b) of the Separation Agreement is hereby amended and restated
in its entirety to read as follows:

“(b) Termination Without Cause; Voluntary Termination for Good Reason. Subject
to Section 3(e) below and subject to the six (6) month delay for specified
employees described in this Agreement, if your employment with the Company is
terminated by the Company (other than for Cause, Disability or your death) or by
you for Good Reason, then you shall be entitled to the benefits below.
Notwithstanding the foregoing, unless otherwise prohibited by Section 409A, the
Company shall not provide any benefit otherwise receivable by you pursuant to
subsections (ii) — (v) of this paragraph (b) if an equivalent benefit is
actually received by you from another employer during the six (6) month period
following your termination, and any such benefit actually received by you shall
be reported to the Company.

  i.   The Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time of Notice of Termination is given,
no later than the full fifth day following the Date of Termination;     ii.  
Subject to Section 3(e) below and subject to the six (6) month delay for
specified employees described in this Agreement, the Company will pay as
severance pay to you, severance payments at the higher of (x) your annual base
salary in effect on the Date of Termination or (y) your annual base salary in
effect immediately prior to the Change in Control, less applicable withholding,
(together with the payments provided in paragraph (iii)-(v) below, the
“Severance Payments”) for a six month period following the Date of Termination.
Subject to Section 3(e) below and subject to the six (6) month delay for
specified employees described in this Agreement, Severance Payments will be made
in accordance with the Company’s normal payroll procedures;

 



--------------------------------------------------------------------------------



 



  iii.   Subject to Section 3(e) below and subject to the six (6) month delay
for specified employees described in this Agreement, the Company will provide a
Bonus Payment equal to your target bonus for the current fiscal year pro rated
to your Date of Termination. In addition, subject to Section 3(e) below and
subject to the six (6) month delay for specified employees described in this
Agreement, the Company will pay you any unpaid bonus from the prior fiscal year;
    iv.   Subject to Section 3(e) below and subject to the six (6) month delay
for specified employees described in this Agreement, the Company shall pay to
you all reasonable legal fees and expenses incurred by you in seeking to obtain
or enforce any right or benefit provided by this Agreement in compliance with
and subject to Section 409A; and     v.   Subject to Section 3(e) below and
subject to the six (6) month delay for specified employees described in this
Agreement, for up to a six (6) month period after such termination, the Company
shall provide reimbursement to you for your actual COBRA payments for health
benefits continuation provided you elect COBRA coverage.”

     Notwithstanding the foregoing, in compliance with Section 409A (to the
extent applicable), and notwithstanding any other provision of the Company’s
plans in effect from time to time:

  i.   The amount of expenses eligible for reimbursement and the provision of
in-kind benefits during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year;     ii.   The reimbursement of an eligible expense shall be
made on or before December 31 of the calendar year following the calendar year
in which the expense was incurred;     iii.   Reimbursement or right to an
in-kind benefit shall not be subject to liquidation or exchange for another
benefit; and     iv.   Each reimbursement payment or provision of in-kind
benefit shall be one of a series of separate payments (and each shall be
construed as a separate identified payment) for purposes of Section 409A.

  7.   The last two sentences of Section 3(c) of the Separation Agreement are
hereby amended and restated in their entirety to read as follows:         “The
Gross-Up Payment will be made in a lump sum by the end of your taxable year next
following your taxable year in which you remit the related taxes.”     8.  
Section 3 of the Separation Agreement is hereby amended to add the following
Section 3(e):

 



--------------------------------------------------------------------------------



 



“(e) You acknowledge and agree that after the Date of Termination, but prior to
payment of any of the Severance Payments, you shall execute the Release. You
understand and agree that the payment of any of the Severance Payments is
contingent upon your execution and delivery to the Company of the Release and
such Release being effective and not revoked on the sixtieth (60th) day
following the Date of Termination. Subject to the six (6) month delay for
specified employees described in this Agreement, the Severance Payments under
Sections 3(b)(ii), Section 3(b)(iv) and Section 3(b)(v) shall commence on the
sixtieth (60th) day after your Date of Termination provided that the Release is
effective on such date. Subject to the six (6) month delay for specified
employees described in this Agreement, the Severance Payments under
Section 3(b)(iii) shall be paid on the sixtieth (60th) day after your Date of
Termination provided that the Release is effective on such date. If the Release
is not effective on the sixtieth (60th) day after the Date of Termination, then
you shall not be entitled to any Severance Payments and you shall only be
entitled to receive your full base salary through the Date of Termination at the
rate in effect at the time of Notice of Termination is given, in accordance with
the Company’s normal payroll procedures unless otherwise provided by law. Your
rights to any Severance Payments shall constitute your sole remedy in the event
of termination of your employment. For purposes of this Agreement, your
termination of employment shall mean your “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).”

  9.   Section 5(a) of the Separation Agreement is hereby amended and restated
in its entirety to read as follows:

“(a)” The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a breach of this Agreement and shall constitute Good Reason (provided
that the timing provisions set forth in the definition of Good Reason in Section
1(e) are complied with by you) if you elect to terminate your employment within
ten (10) days following the expiration of the Remedy Period. As used in this
Agreement, Company shall mean the Company as defined above and any successor to
its business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

  10.   The Separation Agreement is hereby amended to provide that any and all
references to “Change of Control” shall be to “Change in Control”.

In all other respects, the Separation Agreement is hereby ratified and
confirmed.
*****

    IN WITNESS HEREOF, the parties hereto have executed this Amendment No 2. to
Separation Agreement as of the day and year first set forth above.

 



--------------------------------------------------------------------------------



 



            NAVISITE, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer        EMPLOYEE
      /s/ Mark Clayman       Name: Mark Clayman         

 